Citation Nr: 1515181	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-05 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a right hand disorder, to include as secondary to service-connected right wrist disorder. 

2.  Entitlement to service connection for a right shoulder disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.  

The Veteran testified before the undersigned Acting Veterans Law Judge during a Travel Board hearing in June 2013.  A transcript of the hearing is included in the electronic claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

For the reasons set forth below, the Board has determined that additional evidentiary development is required.

For the right hand disorder, the Board notes that the Veteran underwent a VA nerves examination in October 2012 to determine the etiology of the Veteran's claimed right hand disorder.  The examiner found no carpal tunnel syndrome related to the Veteran's right hand.  However, the Board notes that the Veteran did not limit his right hand disability to a nerve disorder, and the June 2007 VA examiner noted degenerative changes of the right hand on x-ray evaluation, but gave no etiology opinion.  Therefore, the Board finds an additional VA hand examination is necessary to determine the etiology of the Veteran's right hand disorder. 

For the right shoulder disorder, the Board notes that the Veteran is currently service-connected for favorable ankylosis of the right wrist and residuals of non-union fracture of the right wrist with degenerative changes.  VA treatment records include complaints of shoulder pain in January 2005, and after a fall in January 2007.  The Veteran submitted a June 2013 private orthopedic evaluation which noted that the Veteran's shoulder is more likely than not related to the in-service accident in 1967 which injured his wrist.  To date, the Veteran has not had a VA examination on this issue.  The Board finds a VA examination is necessary to determine the nature and etiology of his claimed right shoulder disorder.  See Charles v. Principi, 16 Vet. App. 370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2013) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim].

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any orthopedic right hand disorder.  All indicated tests must be accomplished.  The claims folder, to include any relevant records in Virtual VA, as well as this remand must be made available to the examiner.  The examiner must acknowledge that this review was completed.

After examining the Veteran, obtaining a thorough medical history from him, and reviewing all pertinent documents in the claims file, the examiner must opine whether it is at least as likely as not (50 percent or greater likelihood) that any diagnosed right hand disorder had its onset during or was caused by any incident of the Veteran's military service or service-connected disability.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any right shoulder disorder.  All indicated tests must be accomplished.  The claims folder, to include any relevant records in Virtual VA, as well as this remand must be made available to the examiner.  The examiner must acknowledge that this review was completed.

After examining the Veteran, obtaining a thorough medical history from him, and reviewing all pertinent documents in the claims file, the examiner must opine whether it is at least as likely as not (50 percent or greater likelihood) that any diagnosed right shoulder disorder had its onset during or was caused by any incident of the Veteran's military service or service-connected disability.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If any examination report is deficient in any manner, the AOJ must implement corrective procedures at once.

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted, issue a supplemental statement of the case, and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case must be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




